On Motion for Rehearing.
On consideration of appellant's motion for rehearing, we are of opinion that the court was in error, in holding that the trial court did not err in permitting the witness J. D. Brackin to testify over objection, that Ziegler stated to the witness, "The car of potatoes was worthless." The rule is, as laid down in the case of G., C.  S. F. v. Coulter,139 S.W. 16:
"In an action against the carrier for loss of a contract for the sale of goods due to their being *Page 808 
delivered in a damaged condition, it was improper to permit plaintiff to reproduce statements made to him by the prospective purchaser regarding the damaged condition of the goods, or conversations other than those essential to show the consummation of the contract of sale and the purchaser's rejection of the goods after delivery at destination."
But, in view of the fact that the testimony in this case overwhelmingly shows negligence on the part of appellant, and that the shipment was greatly damaged because of the negligence of the appellant, and that the appellee did that which a reasonably prudent person would have done, in order to dispose of the consignment, to save what damage he could, we are of opinion that, while this testimony was not admissible, it was not of that material nature as to require a reversal of the case.
In the opinion rendered in this case no disposition was made of the costs of this appeal, although the judgment of the lower court was reformed and affirmed, and the appellees recovered a less amount than in the lower court; and the cost of this appeal is adjudged against the appellees.
Appellant's motion for rehearing is refused.
HIGHTOWER, Jr., C.J., being recused, did not sit.